Foed, Judge:
Motion of plaintiff to set aside the submission is granted and the appeal for reappraisement listed above is deemed submitted upon the following stipulation of counsel for the parties hereto:
1. That the merchandise herein is not contained in the final list published in 93 Treas. Dec. 14, T.D. 54521.
2. That the invoice price of $9.90 per clock for each of the 22 cuckoo clocks No. 85/8, which were imported without top carvings represents the price, at the time of exportation to the United States of the merchandise at bar, at which such or similar merchandise is freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States.
3. That the reappraisement appeal herein be deemed submitted on this stipulation.
Accepting this stipulation as a statement of facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, and T.D. 54521, is the proper basis for determination of the value of the merchandise here involved, and I find and hold *688that such statutory value is $9.90 for each of the 22 cuckoo clocks, No. 85/8, packed; that the involved merchandise was entered after February 27,1958, and is not on the final list of articles published in T.D. 54521, effective February 27,1958.
Judgment will be rendered accordingly.